Citation Nr: 0813423	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of medication prescribed by VA for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to May 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDING OF FACT

The veteran's self-mutilating behavior was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or was the result of an event not reasonably 
foreseeable in furnishing his medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for residuals of medication prescribed by VA 
for a psychiatric disability are not met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In letters, dated in 
July 2004 and February 2007, which were followed by a 
supplemental statement of the case in January 2008, the 
veteran was properly notified as to the elements of his claim 
in this matter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Moreover, there is no prejudice to the veteran 
as to these considerations because the claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of 
medication prescribed by VA for a psychiatric disability has 
been denied.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with a VA examination addressing the 
relationship of his claimed condition (residuals of self-
mutilation) and the medical treatment he received from VA.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In making its determination herein, a request for additional 
information was sent to the veteran in February 2007.  The 
information identified as needed from the veteran was also 
cited in the Board's remand earlier that same month.  Since 
that time, however, no response from the veteran has since 
been received.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran asserts that medication prescribed by VA to treat 
his psychiatric disability resulted in a self-mutilation 
disorder.  Specifically, he testified that this condition was 
caused by clonazepam, which he indicated contains the active 
ingredient of benzodiazepine.  At his informal hearing before 
the RO in August 2002, the veteran indicated that his self-
mutilating behavior resulted in damage and scars to his left 
arm and shoulder area.

A review of the veteran's VA treatment records beginning in 
1996, revealed that he had been treated for a variety of 
psychiatric disorders over the years, including bipolar 
disorder, schizoaffective disorder, depression, obsessive 
compulsive disorder, panic disorder, mixed personality 
disorder, and alcohol abuse.  These VA records further reveal 
that the veteran was treated during certain times with 
clonazepam.

The veteran's private and VA treatment records revealed 
treatment for self-mutilation to the left chest and arm 
beginning in approximately 1997.  A treatment report dated in 
June 1997, noted the veteran's treatment for self-induced 
lacerations.  The treatment report indicated that the veteran 
stated that he "just started this."  A treatment report 
dated in January 1998, noted that the veteran had a long 
history of psychiatric disease and self-mutilation.  A 
treatment report, dated in December 1998, noted that the 
veteran began cutting himself three years earlier.  
Subsequent treatment reports show ongoing treatment for 
injuries caused by self-mutilation to the left arm and chest.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. § 3.358.

While there is evidence that the veteran has exhibited self-
mutilating behavior, the evidence does not show that this 
condition and its residuals are the result of careless or 
negligent VA hospitalization or treatment, or caused by an 
event that was not reasonably foreseeable.

In support of his claim, the veteran has submitted medical 
articles relating to the use and side-effects of 
benzodiazepines in clinical medicine.  Although the Board has 
reviewed each of these articles, it finds them to be of 
little probative value in this case.  In making this 
determination, the Board notes that the articles are generic 
in nature and do not relate to the veteran's situation in 
particular.  The Court has consistently held that a medical 
statement and/or treatise evidence that was too generic and 
inconclusive as to the specific facts in a case was 
insufficient to establish causal link.  See Mattern v. West, 
12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Moreover, none 
of these articles support the veteran's underlying contention 
of a causal link between the use of clonazepam and self-
mutilation behavior.  In a summary of the article entitled, 
"Comparison of the Frequency of Behavioral Disinhibition on 
Alprazolam, Clonazepam or no Benzodiazepine in Hospitalized 
Psychiatric Patients," the authors concluded that the design 
of the study did not allow one to establish a relationship 
between the prescription of the benzodiazepine and worsening 
behaviors.

A VA medical opinion dated in September 2002, reported the 
veteran's contention that the VA prescribed him klonopin 
(clonazepam) and that the drug interacted with his other 
medications causing self-mutilation behavior.  The VA 
psychiatrist noted that he reviewed the veteran's claims 
folder in detail, and that this "review took approximately 7 
hours."  The report included a detailed history of medical 
treatment received by the veteran.  The report also included 
a review of medical literature on the topic, which included 
reference to isolated reports suggesting that benzodiazepines 
such as alprazolam may cause disinhibition, including 
self-injurious behavior in patients with borderline 
personality disorder.  Based upon the review of the medical 
record and the pertinent medical literature, the VA 
psychiatrist concluded that it was extremely unlikely that 
the induction and maintenance of the veteran's self-
mutilating behavior was related to his clonazepam use.  In 
support of his opinion, the VA psychiatrist noted that the 
cessation of self-mutilating behavior over one year ago was 
most likely related to other factors, such as sobriety and 
compliance with treatment medications.  The VA psychiatrist 
also noted that in the largest study of its kind, acts of 
self-injury were less common in psychiatric patients treated 
with clonazepam than in patients not treated with 
benzodiazepines.  Thus, the VA psychiatrist concluded that 
the scientific data did not support the hypothesis that 
clonazepam caused self-mutilation.  The VA psychiatrist also 
indicated that the record unequivocally revealed numerous 
documented acts of self-mutilating behavior during 
clonazepam-free periods.  

In addition, a VA psychiatrist in a treatment report dated in 
April 2003, opined that he "did not believe we can pinpoint 
klonopin as the reason [the veteran] cut himself in the 
past."

Finally, despite the statements from the veteran as to the 
reasons for the self-mutilating behavior he developed 
following his use of VA-prescribed psychiatric medications, 
it is well established that a layperson without medical 
training, such as the veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1).  

Accordingly, the medical evidence of record does not show 
that the veteran incurred residuals of medication prescribed 
by VA for a psychiatric disorder.  Therefore, the evidence of 
record does not show that there are residuals caused by 
medication prescribed by VA for a psychiatric disability that 
were the result of careless or negligent VA hospitalization 
or treatment, or caused by an event that was not reasonably 
foreseeable, and the preponderance of the evidence is against 
his claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of 
medication prescribed by VA for a psychiatric disability is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


